Citation Nr: 9918892	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bleeding gums as 
due to undiagnosed illness.

2.  Entitlement to service connection for swollen joints and 
aches as due to an undiagnosed illness.

3.  Entitlement to service connection for a disorder 
manifested by vomiting and yellow phlegm as due to an 
undiagnosed illness.

4.  Entitlement to service connection for loss of appetite as 
due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss, 
lethargy, nervousness, aggressive behavior, insomnia, night 
sweats, and post-traumatic stress disorder (PTSD) as due to 
an undiagnosed illness.

6.  Entitlement to service connection for weakness and 
chronic fatigue as due to an undiagnosed illness. 
7.  Entitlement to service connection for hair loss as due to 
an undiagnosed illness.

8.  Entitlement to service connection for a left arm 
disorder. 

9.  Entitlement to an evaluation in excess of 10 percent for 
service-connected fungus of the fingernails and toenails.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968 and from January 1991 to May 1991.  The veteran served 
in the Southwest Asia Theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By a rating decision issued in November 1995, the 
RO denied claims of entitlement to service connection for the 
following symptoms, claimed as due to undiagnosed illness: 
bleeding gums; swollen joints and joint aches, vomiting and 
yellow phlegm; loss of appetite; memory loss, lethargy, 
nervousness, aggressive behavior, insomnia, night sweats and 
post-traumatic stress disorder (PTSD); weakness and chronic 
fatigue; and, hair loss.  The RO also denied a claim of 
entitlement to service connection for a left arm disorder and 
granted entitlement to service connection for fungus of the 
fingernails and toenails, and granted an initial evaluation 
of 10 percent for that disability.  The veteran disagreed 
with the denials of service connection for undiagnosed 
illness and disagreed with the initial evaluation assigned 
for fungus disability, and, after the RO issued a statement 
of the case (SOC), filed a timely appeal of the undiagnosed 
illness claims and of the initial evaluation for fungus 
disability in April 1996.  

In August 1996, following amendment of the statute governing 
claims for undiagnosed illnesses, the RO notified the veteran 
that it would review his claims for service connection for 
undiagnosed illnesses.  By a rating decision issued in July 
1997, the veteran's claims of entitlement to service 
connection for undiagnosed illness were denied, and a 
supplemental SOC (SSOC) was issued.  The Board finds that the 
veteran has submitted a timely appeal as to each undiagnosed 
illness claim.  

The Board notes that, during the pendency of the claims on 
appeal, service connection for hypertension was denied.  
There is no evidence that the veteran disagreed with or 
appealed this denial, and a claim of entitlement to service 
connection for hypertension is not before the Board on 
appeal.  

The veteran's claims of entitlement to service connection for 
a disorder manifested by vomiting and yellow phlegm as due to 
an undiagnosed illness and for memory loss, lethargy, 
nervousness, aggressive behavior, insomnia, night sweats, and 
post-traumatic stress disorder (PTSD) as due to an 
undiagnosed illness are addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran's gum 
problems are due to gingivitis and calculus.  

2.  The veteran has a diagnosed joint disorder or injury 
affecting several joints, but there is no competent evidence 
linking it to service or of a chronic disorder of an unknown 
etiology affecting any joint or multiple joints.  

3.  There is no medical evidence that shows that the veteran 
currently has a disability or illness manifested by loss of 
appetite.

4.  There is no medical evidence that shows that the veteran 
currently has muscle weakness or chronic fatigue. 

5.  The evidence does not establish that the veteran has 
experienced hair loss, that hair color change is due to 
chronic illness, or that hair color change is disabling.

6.  There is no medical evidence that the veteran currently 
has a left arm disorder. 

7.  The veteran's fungal infection of the fingernails and 
toenail is manifested by deformity, scaling, itching, and 
tenderness on pressure of the nails of both large toes and of 
one or both thumbs, with interdigital skin disorder and 
itching.


CONCLUSIONS OF LAW

1.  Service connection for bleeding gums as due to 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).

2.  Service connection for swollen joints and aches as due to 
an undiagnosed illness is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).

3.  Service connection for loss of appetite as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).
4.  Service connection for muscle weakness and chronic 
fatigue as due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.317 (1998).

5.  Service connection for hair loss as due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left arm disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

7.  The criteria for entitlement to a 30 percent evaluation, 
but no higher, for service-connected fungus of the 
fingernails and toenails with tinea are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has undiagnosed illnesses 
manifested by bleeding gums, swollen joints and joint aches, 
loss of appetite, weakness and chronic fatigue, and hair 
loss.  The veteran also contends that he has a left arm 
disorder as a result of service.  The veteran also contends 
that he is entitled to an evaluation in excess of 10 percent 
for service-connected fungus of the fingernails and toenails.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  The Board notes that the veteran was stationed in the 
Southwest Asia Theater of Operations.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 
3.317 (1998).

Applicable regulations provide compensation may be paid to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more enumerated signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory test cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
includes both "signs," that is, objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue; signs or 
symptoms involving skin; headache; muscle pain; joint pain; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system; sleep disturbances; 
gastrointestinal signs or symptoms; cardiovascular signs or 
symptoms; abnormal weight loss; and menstrual disorders.  
38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War and the onset of illness.  38 C.F.R. § 3.317(a), (b), 
(c).

However, before the merits of a claim may be addressed, the 
veteran must submit a well-grounded claim.  To be well-
grounded, a claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Specifically, in most service connection claims, there must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Id.  Where the 
veteran served in the Persian Gulf and claims service 
connection for an undiagnosed illness, there must be evidence 
that the illness cannot be, or at a minimum, has not been, 
attributed to a known diagnosis.  VAOPCGPREC 4-99 (May 1999).

In this case, the Board finds that each of the veteran's 
claims of entitlement to service connection for undiagnosed 
illness meets the minimum requirements for a well-grounded 
claim.  The propriety of the initial evaluation of the 
veteran's service-connected disability presents a well-
grounded claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the veteran's claim that he is entitled to service 
connection for a left arm disorder is not well-grounded, as 
discussed below.  After reviewing the claims file, the Board 
finds that the duty to assist the veteran in connection with 
each of the well-grounded claims has been met.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  


Factual Background

The veteran had active service from October 1965 to September 
1968, and from January 1991 to May 1991.  By a claim 
submitted in August 1970, following his first period of 
service, the veteran sought service connection for a left 
ankle injury and for a right elbow injury.  Those claims were 
denied by a rating decision issued in February 1971.  

Periodic examination conducted in October 1987 for purposes 
of the veteran's retention in National Guard reflected that 
the veteran, who weighed 195 pounds, was overweight.

No record reflecting medical examination at the time of the 
veteran's induction for his second period of active duty is 
associated with the file.  In April 1991 the veteran sought 
treatment for a swollen left foot.  The veteran was advised 
to elevate his foot, and Allopurinol was prescribed.  
Separation examination conducted in April 1991 discloses that 
the veteran reported about 15 pounds of weight loss.  The 
veteran's weight was 193 pounds.  The separation examination 
reflects a diagnosis of gout.  

Post-service records reflect that in June 1992, apparently 
during National Guard training, the veteran sought treatment 
for vomiting and headaches.  He reported that he had a 
history of bleeding gums, and that his gums bled when he had 
emesis.  Gastritis was diagnosed.  On periodic examination 
for National Guard purposes conducted in May 1993, a 
diagnosis of hypertension was noted.  The veteran's weight 
was recorded as 210 pounds.  

1.  Claim for Service Connection for Gingivitis

The veteran's service medical records are silent for 
complaints or diagnosis of gingivitis.  There are no post-
service private dental records associated with the file.  

On VA examination conducted in May 1994, the veteran 
complained of bleeding gums and clicking in the left 
temporomandibular joint, with an onset after his return from 
the Persian Gulf.  The examiner noted that the veteran had 
his teeth cleaned prior to active Persian Gulf service, but 
not after that.  The veteran had normal mandibular excursion 
and function and no bone loss.  The examiner concluded that 
the veteran had marginal gingivitis with calculus, parotid 
hypertrophy, and mandibular tori.  For purposes of 
information only, and without reliance thereon, the Board 
notes that a mandibular torus is an exostosis protruding from 
the lingual aspect of the mandible, usually opposite the 
premolar teeth.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1734 (27th 
ed. 1988).

An outpatient treatment record dated in November 1994 
reflects that the veteran gave a history of bleeding gums.  
He reported that his gums bled only after brushing or after 
rubbing them.  No blood was apparent on examination.  The 
diagnostic impression was gingival disease.

In a statement dated in April 1996, the veteran asserted that 
the record of June 1992 treatment during National Guard duty 
supported his claim that he had chronically bleeding gums.  

By a statement submitted in September 1996, the veteran's 
spouse asserted that the veteran's gums "bleed a lot" and 
that their private dentist said he did not have gum disease.  

In a statement submitted in August 1997, the veteran 
indicated that he had no additional evidence to support his 
claim.  

For purposes of information only, and without reliance 
thereon, the Board notes that dental "calculus" is a 
concretion of dental plaque, a soft thin film of food debris, 
mucin (a component of saliva), and dead cells, which serves 
as a medium for bacterial growth and development of 
gingivitis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 253-254, 1303-
1304, 1480 (27th ed. 1988).

Service connection will not be granted for the following 
dental conditions: salivary deposits, a type of routine 
dental condition which has no relation to service; malposed 
teeth with no pathology shown; gingivitis, which is not 
considered a disease entity and is not ratable.  38 C.F.R. § 
3.382(a).  Thus, claims for service connection for these 
disorders for compensation purposes are without legal merit, 
and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  If Vincent's disease (necrotizing gingivitis) 
results in chronic pyorrhea or if pyorrhea (gum disease) is 
chronic in service and requires extraction of teeth, service 
connection may be granted for the tooth or teeth involved.  
38 C.F.R. § 3.382.  For purposes of information only, and 
without reliance thereon, the Board notes that pyorrhea, or 
periodontitis, is an inflammatory reaction of the tissues 
surrounding a tooth, usually due to extension of gingivitis.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1261, 1396 (27th ed. 1988).  

In the absence of evidence of any dental disorder other than 
gingivitis, the Board would ordinarily dismiss a claim for 
service connection for that disorder or deny it as not well-
grounded at this point, since service connection for 
gingivitis is precluded by regulation.  However, since the 
veteran in this case served in the Persian Gulf, he is 
entitled to service connection for bleeding gums if this 
symptom is related to an undiagnosed illness.  Therefore, the 
Board has considered the evidence of record as a whole on 
this basis.  

The May 1994 VA examination establishes that the veteran's 
gum problems are diagnosed as gingivitis, and thus, service 
connection for bleeding gums as due to an undiagnosed illness 
is not warranted.  There is no medical evidence which links 
the veteran's symptoms of bleeding gums to an undiagnosed 
illness or to any disorder for which service connection may 
be granted for compensation purposes.  The Board notes that 
the veteran's spouse indicated, in a statement submitted in 
September 1996, that a private dentist told the veteran that 
he did not have "gum disease."  However, dental evidence 
that the veteran did not have diagnosed gum disease 
(pyorrhea) if obtained, would not controvert the evidence 
that the veteran's bleeding gum problem was due to gingivitis 
or calculus for which service connection cannot be granted, 
but which may not be considered undiagnosed illness.  

Moreover, the veteran himself, as noted above, has indicated 
that he had no additional evidence.  Therefore, it does not 
appear that the veteran believes this dental evidence, if 
obtained, would assist in establishing that the cause of 
bleeding gums may be attributed to an undiagnosed illness.  
The duty to assist does not require that the RO attempt to 
obtain this private dental evidence.  See 38 U.S.C.A. 
§§ 5103, 5107(a).  

The Board notes that although gingivitis and calculus are 
defined as non-disabling dental conditions for which service 
connection may not be granted, nevertheless these disorders 
may be considered service-connected solely for the purposes 
of determining entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. §§ 17.120, 17.161 
(formerly designated as § 17.123).  Therefore, if the 
veteran's symptoms of bleeding gums is a result of 
gingivitis, as diagnosed on VA examination in May 1994, the 
Board must determine whether he has a plausible claim that he 
is entitled to any VA dental benefit for treatment of 
gingivitis.  

Examining each of the provisions under which a veteran may be 
entitled to dental benefits, the Board notes initially that 
there is no evidence that the veteran has a compensable 
service-connected dental condition, that he applied for one-
time dental treatment within one year after service 
discharge, that he incurred dental trauma in combat, was a 
prisoner of war, or that he meets any other criteria for VA 
dental treatment.  38 U.S.C.A. § 1712(a)(1)(A), (a)(1)(B), 
(a)(1)(D), (a)(1)(G).  

The veteran was informed, including in a July 1997 statement 
of the case, that there was no medical evidence that his 
bleeding gums was due to an undiagnosed illness.  The only 
evidence presented by the veteran that tends to show a 
connection between bleeding gums and an undiagnosed illness 
are the lay statements of record from the veteran and from 
his wife.  These lay statements, without supporting competent 
medical evidence, are not sufficient to establish a well-
grounded claim for service connection for gingivitis or gum 
disease as due to an undiagnosed illness.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran has stated that there is no additional available, 
relevant clinical information.  In the absence of clinical 
information to establish that bleeding gums are not due to 
gingivitis, which is excluded from the definition of illness 
or disability, and in the absence of evidence that bleeding 
gums are due to an undiagnosed illness, there is no further 
duty to develop the claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Therefore, service connection for 
bleeding gums as due to an undiagnosed illness is not 
warranted.  

2.  Claim for Service Connection for Multiple Joint Pain and 
Swelling 

On VA examination conducted in May 1994, the veteran 
complained of swollen joints, particularly in the left elbow, 
both knees, and right shoulder.  Range of motion of the knees 
was from 0 degrees extension to 130 degrees of flexion when 
supine, 0 to 140 degrees when standing.  There was no pain on 
palpation of the knees.  There was no edema of the feet.  The 
examiner specifically noted that there was no swelling, 
warmth, or effusion of any joint on physical examination.  
The veteran's gait was normal.  Radiologic examination 
disclosed a very minimal joint effusion on the right knee.  
There was second degree acromioclavicular separation of the 
right shoulder.  Range of motion of the right elbow was from 
0 to 155 degrees, and there was no swelling.  The examiner 
concluded that there was second degree acromioclavicular 
separation of the right shoulder, that there was no pathology 
of the left knee or right elbow.  The examiner concluded that 
the right knee was normal other than minimal effusion.  

There is no other clinical evidence of record relevant to the 
veteran's claims of service connection for swollen joints and 
joint aches. 

The veteran's wife and sister submitted statements describing 
their observation of the veteran's problems with pain in the 
hands and feet.  While these observations provide objective 
evidence that the veteran had pain in his hands and feet, 
these statements do not establish that such pain was related 
to aching or swollen joints or that the cause of the hand or 
foot pain was unknown.  

The Board also notes that the veteran's sister stated she had 
worked as a medical assistant, hospital unit secretary, 
medical transcriptionist, and medical biller.  The Board 
finds that these areas of employment do not establish that 
the veteran's sister possesses the medical expertise to 
provide competent medical evidence or opinion as to diagnosis 
or etiology of the veteran's complaints, although her 
observations of the veteran's symptoms are competent lay 
evidence.  

The veteran complained of left ankle and right elbow pain 
after his first period of service, and claims of entitlement 
to service connection for disorders of those joints was 
denied in February 1971.  The veteran's right shoulder pain 
has been diagnosed as a separation.  The Board notes that no 
chronic disease which may be presumed service-connected, such 
as arthritis, has been confirmed on X-ray examination.  

There is no medical evidence that the veteran had chronic 
knee problems in service.  There is no medical evidence that 
a minimal effusion noted on the right knee on VA examination 
remained present for six months or represented manifestation 
of an undiagnosed illness of compensable degree.  The medical 
evidence establishes that gout was noted during the veteran's 
Persian Gulf service, but there is no evidence that he has 
sought service connection for this disorder.  There is no 
evidence that any joint disorder which preceded the veteran's 
Persian Gulf service was aggravated in service.  The 
veteran's right shoulder disorder is diagnosed as a shoulder 
separation, and thus is not an undiagnosed illness as defined 
by statute and regulation.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

The veteran's contention that he has swollen and aching 
joints, and the lay statements of the veteran's wife and his 
sister, are the only items of evidence of record to support 
the veteran's contention that he has swollen or aching joints 
related to an undiagnosed disorder.  These lay statements 
provide objective evidence of the veteran's symptoms, but, in 
the absence of supporting competent medical evidence, are not 
sufficient to establish that the veteran's symptoms are 
related to undiagnosed illness. 

In this case the medical evidence establishes that there are 
known etiologies and medical diagnoses for pain or swelling 
in some of the veteran's joints.  There is no medical 
evidence, however, that the veteran has a chronic disability 
of unknown etiology or diagnosis for any joint.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran was informed, including in a July 1997 SSOC, that 
current records did not reflect complaints or diagnosis of 
chronic or undiagnosed joint swelling and aching, and that 
there was no medical evidence that the etiology of joint 
problems was undiagnosed.  He has not identified any 
additional information of a current headache disorder, or 
evidence that the cause of headaches is unknown.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

In the absence of current medical evidence that the veteran 
chronically has swollen and aching joints as the result of 
unknown disorder(s), and in the absence of evidence that the 
veteran has a chronic disorder of any joint to which a 
presumptive period applies, the Board finds that service 
connection for multiple joint pain and swelling, including as 
due to an undiagnosed illness, is not warranted.  The 
evidence supporting the veteran's claim is not in equipoise 
with the evidence weighing against the claim, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.

3.  Claim for Loss of Appetite as Due to an Undiagnosed 
Illness

On VA examination conducted in May 1994, the veteran 
complained of loss of appetite.  His weight was 190 pounds.  
The examiner described the veteran as well-built and well-
nourished.  VA outpatient clinical records dated in November 
1994 reflect that the veteran weighed 212 pounds.
There is no medical evidence that the veteran sought medical 
treatment for loss of appetite post-service.  The lay 
statements submitted by the veteran's wife and sister reflect 
their observations that the veteran had vomiting or loss of 
appetite.  

The objective documentation reflects that the veteran weighed 
195 pounds in October 1987, 193 pounds in April 1991, 210 
pounds in May 1993, and 212 pounds in November 1994.  The 
Board finds that the objective evidence of record does not 
reflect that the veteran has suffered loss of appetite.  The 
evidence reflects that the veteran, who is 5 feet, 9 inches 
(69 inches) tall, has had a stable or increased weight for 
the last 10 years.  The Board finds that it would be 
unreasonable to determine that service connection for loss of 
appetite due to an undiagnosed illness was warranted in this 
case.  The veteran was notified, by a July 1997 SSOC, that 
there was no objective evidence of loss of appetite.  He has 
not identified or submitted any additional evidence.

The Board finds that the evidence against the claim outweighs 
the evidence favoring the claim.  Therefore, the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to support a grant of service connection for loss 
of appetite.  

4.  Claim for Service Connection for Weakness and Chronic 
Fatigue 

The veteran's service medical records, including his 
separation examination, are silent as to complaints of 
weakness and fatigue.  On VA examination conducted in May 
1994, the veteran complained of feeling excessively tired and 
of not being able to torque things down like he used to as a 
mechanic.  The examiner concluded that the veteran, whose 
lowest blood pressure on examination was 150/110, had 
hypertension.  

The examiner who conducted VA evaluation in March 1995 
attributed the veteran fatigue to impaired sleep.  On VA 
examination conducted in October 1995, the veteran's motor 
strength was normal.  

The veteran's wife submitted a statement reflecting her 
observations that the veteran was tired, moody, difficult to 
motivate, and was no longer able to meet the stresses of a 
supervisory job and had taken a lower-graded, lower-paying 
job at his place of employment.  

Employment medical records dating from 1984 though October 
1997 are silent as to complaints of weakness or chronic 
fatigue. 

The veteran's sister indicated that the veteran was unable to 
pursue certain hobbies and activities he had previously 
enjoyed, but attributed the changes in activity to pain due 
to problems the veteran had with his hands and feet.  

The Board finds that the lay and medical evidence as a whole 
reflects that the veteran has changes in mood and motivation, 
and has a sleep impairment which results in tiredness.  These 
symptoms, as noted in the Introduction, are addressed in the 
remand portion of this decision.  The evidence also 
establishes that the veteran has some changes in his physical 
abilities due to uncontrolled or difficult to control 
hypertension.  However, a preponderance of the evidence as a 
whole, including both the lay and medical evidence, is 
against a finding that the veteran has objective muscle 
weakness.  The statements that the veteran no longer performs 
home repair activities, for example, do not reflect that he 
is unable to do these activities because he is weak, but 
reflect that he does not perform these activities because he 
is moody.  The medical records and examinations of record are 
silent as to any objective indications of muscle weakness, 
impairment of motor function, or the like.

There is medical evidence that the veteran's fatigue results 
from sleep impairment.  To the extent that the veteran is 
tired as a result of sleep impairment, or feels tired due to 
mood or motivation impairment, those symptoms are, as noted 
above, addressed in the remand portion of this decision.  The 
preponderance of the evidence is against a finding that the 
veteran has chronic fatigue which cannot be attributed to any 
known etiology or illness.  

The evidence is not in equipoise, so the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to allow a more favorable result.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for weakness or chronic 
fatigue, and the claim is denied.  

5.  Claim for Service Connection for Hair Loss

The veteran contends that he is entitled to service 
connection for hair loss.  The veteran's service medical 
records are silent for complaints of hair loss.  No 
abnormalities of the hair or skin were noted on separation 
examination conducted in April 1991.  Post-service VA 
examinations are silent as to complaints of hair loss or 
medical finding of abnormality of amount or distribution of 
hair.

The veteran's sister, in a statement submitted in August 
1996, alleges that the veteran's hair color changed from a 
"salt and pepper" appearance of scalp hair and a black 
mustache prior to his Gulf War service to mostly gray scalp 
hair and an 80 percent white mustache when he returned.  

Accepting these statements as true, the Board does not find 
that the entitlement to service connection for hair color 
change loss as due to an undiagnosed illness is warranted.  
In particular, the evidence establishes that the veteran's 
hair color change was in progress when he was sent to the 
Gulf.  There is no medical evidence that the veteran's hair 
color change is due to an illness or represents a disability, 
or that the speed with which the hair color change occurred 
is due to an illness or disability.  Thus, the Board is 
unable to find that the veteran suffers from an undiagnosed 
illness resulting in chronic disability as defined by 
regulations providing compensation to Persian Gulf veterans.  

Accepting as true the evidence that the veteran's hair color 
changed coincident with his Persian Gulf service, the Board 
finds that the preponderance of the evidence is against a 
finding that the hair color change is a manifestation of an 
undiagnosed illness, that there is any chronic disease or 
disability, or that the changes in hair color was other than 
coincident in time with the veteran's military service.  
Moreover, the Board notes that, in order for any symptom of 
undiagnosed illness to be service-connected under 38 C.F.R. 
§ 3.317, it must be manifested to a compensable degree.  For 
purposes of VA rating evaluations, the degree of disability 
due to change in hair color could be determined by 
application of the criteria set forth at 38 C.F.R. § 4.118, 
Diagnostic Code 7806, used to evaluate eczema, or by 
application of criteria for evaluating the impairment caused 
by disfiguring scars of the head, face, or neck, Diagnostic 
Code 7800.  

There is no evidence that the veteran's hair color change had 
resulted in any impairment of the function of the veteran's 
hair, or has resulted in loss of eyebrows or eyelashes, or 
presents any other disabling feature which could be 
considered compensable.  The Board notes that a finding that 
change in hair color was compensable, without evidence of 
some disability due to that change, is not authorized by 
veterans benefits statutes, which require disability for an 
award of service connection.  In particular, since this hair 
color change of the scalp and mustache covers a relatively 
small area, and there is no evidence of exfoliation, 
exudation or itching, any disability resulting from hair loss 
would be noncompensable under Diagnostic Code 7806.  

Since a compensable evaluation is required to support a 
finding for an undiagnosed Gulf War disability, the 
preponderance of the evidence is against the claim.  Thus, 
the Board finds that the veteran's hair color change does not 
meet the criteria for evaluation under 38 C.F.R. § 3.317, 
because it is not compensable under any applicable criteria.  
The preponderance of the evidence is against the claim of 
entitlement to service connection for hair loss, to include 
hair color change.  The evidence is not in equipoise, so the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to allow a more favorable result.  
Since the preponderance of the evidence is against the claim, 
it must be denied.  

6.  Claim for Service Connection for Left Arm Disorder

As to this issue, the Board notes that the veteran did not 
specifically disagree with the denial of service connection 
for a left arm disorder following the November 1995 rating 
decision which denied entitlement to service connection for 
that disorder.  That issue was included in the SOC issued by 
the RO after the veteran disagreed with the November 1995 
rating decision.  The Board notes that the veteran's 
disagreement and appeal following the November 1995 rating 
decision were not so precisely worded as to describe, issue 
by issue, his response to the RO determinations.  

The issue of entitlement to service connection for a left arm 
disorder was again included by the RO in the SSOC issued in 
July 1997 following review of the veteran's undiagnosed 
illness claims.  Therefore, the Board finds that, as the 
veteran has been notified that the issue is on appeal, and as 
the veteran's disagreement and appeal may be broadly 
interpreted to include this issue, the issue is before the 
Board for appellate review.  

The veteran's service medical records are silent as to any 
complaint or treatment of a left arm disorder.  The veteran's 
post-service National Guard records and his post-service 
employment clinical records are likewise silent as to a left 
arm disorder.  

VA examination reports of record include no notation that the 
veteran complained of a left arm disorder, and there are no 
findings of left arm abnormality.  One of the requirements 
for a well-grounded claim is medical evidence of a current 
diagnosis of the claimed condition.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Post-service clinical examinations do not disclose a left arm 
disorder or disability.  The Board further notes that the 
veteran has been informed of the evidence required to submit 
a well- grounded claim, but has not identified any additional 
relevant evidence which might serve to well-ground this 
claim.

In the absence of medical diagnosis of a current disorder 
affecting the left arm, the veteran has not met the basic 
requirement to present a well-grounded claim.  The claim must 
be denied.


7.  Claim for Increased Evaluation for Disability due to 
Fungus Infection

The veteran's service medical records reflect that the 
veteran sought treatment for a right great toe and a left 
thumb complaint in March 1991.  Both nails were deformed.  
The veteran reported that topical treatment had been 
attempted, but did not help.  An oral antifungal, 
Griseofulvin, was ordered.  The veteran's service separation 
examination, conducted in April 1991, reflected that the 
veteran should continue to take the anti-fungal medication 
for six months.  

VA outpatient clinical records dated in November 1994 reflect 
that the veteran complained of problems with the fingernails 
and toenails.  There was no edema.  Fungal involvement of the 
nails was diagnosed.

On VA examination conducted in October 1995, the veteran 
reported crumbling and thickening of the thumbnails and great 
toenails, with pruritus and scaling between the toes.  The 
examiner found that the veteran had hypertrophied, subungual 
keratoses of the nail of the left thumb and of the right and 
left great toes, with pruritic scaling interdigital 
dermatoses on both feet.  Tinea pedis and onychomycosis, both 
active and moderately severe, were diagnosed.  

By a statement submitted in January 1996, the veteran 
indicated that he believed he was entitled to a higher 
initial evaluation because he had constant pain in his feet 
and because it was painful to put pressure on his thumbs.  In 
a September 1996 statement, the veteran's wife stated that 
the veteran's hands and feet hurt and reported that the skin 
around the nails would bleed easily.  

In a statement submitted in September 1996, the veteran's 
sister indicated that the veteran's feet were red and itchy 
most of the time, that the veteran had to wear loose or open-
toes shoes in order to decrease pain because the infected 
toenails were very sensitive, and that the veteran was unable 
to continue some physical activities or hobbies because of 
foot or hand pain due to the fungus infection of the 
fingernails and toenails.

The veteran's service connected disability of onychomycosis 
with tinea pedis is currently evaluated, by analogy, under 
38 C.F.R. § 4.118, Diagnostic Code 7813, the criteria used to 
evaluate dermatophytosis.  Evaluation under Diagnostic Code 
7813 is, in turn, evaluated by analogy to the criteria for 
eczema under Diagnostic Code 7806, which provides a zero 
percent evaluation with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation applies if there is 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118.  A 50 
percent rating, the highest rating assignable under this 
code, contemplates a skin disorder with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  Id.  

In this case, the veteran complains that he has constant 
itching and pain, including pain on pressure, in both the 
affected fingernails and the affected toenails.  The lay 
evidence reflects that the veteran used loose shoes or open-
toed shoes or removed his socks and shoes frequently for 
comfort.  These observations are consistent with the 
veteran's complaints of pain on pressure.  The veteran also 
complains of pain on use of the thumbs, and complains of 
constant itching of the feet and hands.  

The Board notes that the evidence reflects that, at most, one 
nail on each foot and one nail on each hand and some 
surrounding skin is affected, so it is clear that the 
affected areas are not extensive.  The Board does not find 
that disfigurement of the hands and feet, if present, is 
compensable, as the feet are not exposed, and the hands do 
not comprise an extensive area.  

However, given the examiner's conclusion that the veteran has 
both active tinea and active onychomycosis, his complaints of 
constant itching and pain on pressure or use are credible.  
The Board finds that the evidence is in equipoise to 
approximate a 30 percent evaluation under Diagnostic Codes 
7806 and 7813.  Resolving doubt in the veteran's favor, The 
Board finds that a 30 percent evaluation for service-
connected fungus of the fingernails and toenails is 
warranted.  The evidence reflects that the disability has 
remained essentially the same since the veteran first filed 
the claim for service connection for the disorder, and there 
is no time period for which the evidence suggests that a 
higher or lower evaluation would be appropriate.

However, there is no evidence to support assignment of a 50 
percent evaluation.  In particular, there is no medical 
evidence that there are ulcerations, extensive exfoliation or 
crusting, or systemic or nervous manifestations, nor is the 
veteran's appearance rendered exceptionally repugnant by the 
appearance of his hands.


ORDER

Service connection for bleeding gums as due to undiagnosed 
illness is denied.

Service connection for swollen joints and aches as due to an 
undiagnosed illness is denied.

Service connection for loss of appetite as due to an 
undiagnosed illness is denied.

Service connection for weakness and chronic fatigue as due to 
an undiagnosed illness is denied. 

Service connection for hair loss as due to an undiagnosed 
illness is denied.

Service connection for a left arm disorder is denied.

A 30 percent evaluation for service-connected fungus of the 
fingernails and toenails is granted, subject to laws and 
regulations governing effective dates of monetary awards.





REMAND

The lay statements of the veteran's wife and sister, in 
addition to the veteran's statements, reflect that he has a 
cough productive of yellow sputum.  The medical evidence of 
record does not clearly reflect whether a productive cough or 
yellow sputum is associated with any known etiology or 
diagnosis.  The evidence meets the minimum requirements to 
satisfy the requirements for a veteran of the Persian Gulf 
seeking service connection for an undiagnosed illness.  
VAOPGCPREC 4-99 (May 1999).  Further development, including 
medical evidence as to whether the veteran continues to 
experience these symptoms, and to obtain medical opinion as 
to the etiology or onset of the symptoms, is required.  

The evidence reflects that the veteran's complaints of memory 
loss, lethargy, nervousness, aggressive behavior, insomnia, 
night sweats, and post-traumatic stress disorder (PTSD) have 
been variously diagnosed as amnestic dementia, anxiety, Gulf 
War syndrome, or as due to use of alcohol.  The evidence 
meets the minimum requirements to satisfy the requirements 
for a veteran of the Persian Gulf seeking service connection 
for an undiagnosed illness.  Id.  Moreover, to the extent 
that the evidence, including any evidence currently 
associated with the file or evidence obtained during further 
development, reflects that a diagnosed illness may have been 
incurred during service, the veteran's claim must be 
considered on the basis of direct service connection.  See 
Perry v. West, No. 98-1433 (U.S. Vet. App. May 4, 1999).  
Further development, including medical evidence as to whether 
the veteran continues to experience the claimed symptoms, and 
to obtain medical opinion as to the etiology or onset of the 
symptoms, is required.  VAOPGCPREC 4-99 (May 1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify private medical care providers 
who have treated him for his claimed 
vomiting and a productive cough of yellow 
sputum; and memory loss, lethargy, 
nervousness, aggressive behavior, 
insomnia, night sweats, and PTSD symptoms 
at any time, if he received such care.  
The RO should obtain the veteran's 
current VA clinical records from October 
1995 to the present and associate these 
with the claims file.  

2.  After completion of the above, the 
veteran should be scheduled for special 
VA medical examinations to ascertain the 
nature, etiology, and duration, including 
probable onset, of each of the remaining 
symptoms at issue.  It is imperative that 
the claims file be made available to the 
examiners in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  
The examiners should be requested to 
clearly report any diagnoses which can be 
made and to also clearly indicate which 
symptoms or signs claimed by the veteran 
cannot by history, physical examination, 
and laboratory tests be attributed to any 
known clinical diagnosis.  

3.  After completion of the above, the RO 
should review the expanded record and 
consider the veteran's claims for service 
connection for a disorder manifested by 
vomiting and yellow phlegm as due to an 
undiagnosed illness; and for memory loss, 
lethargy, nervousness, aggressive 
behavior, insomnia, night sweats, and 
PTSD as due to an undiagnosed illness, 
under all applicable laws and 
regulations, including but not limited to 
the presumptive provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, and 
including on a direct service connection 
basis, if appropriate.  In making this 
determination, the RO should include in 
its analysis a discussion of the nature 
and significance of any non-medical 
indicators of chronic disability which 
are capable of independent verification, 
such as work records, lay statements, 
etc.  

4.  As to any claim(s) which remain(s) in 
denied status, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran, to seek 
clarification on matters of medical complexity, and to ensure 
a complete record for eventual appellate review.  The Board 
intimates no opinions as to the eventual determinations to be 
made in this case.  The veteran is free to submit additional 
evidence in connection with his claims. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

